Order and judgment (one paper), Supreme Court, New York County, entered in this article 78 proceeding on August 9, 1972, unanimously modified, on the law, without costs and without disbursements, to the extent of reinstating respondent’s determination and dismissing the petition, and otherwise affirmed. There is ample evidence in the record to support the finding that petitioner, a Port Authority police officer for but 14 months, provoked an off-duty altercation during which he unjustifiably employed a weapon or weapons which had been entrusted to him in his official capacity. Respondent’s determination that petitioner be removed from his police position and be offered a nonpolice position, did not constitute an abuse of discretion, and, under the circumstances, was appropriate. Concur — Stevens, P. J., Markewich, Murphy, Steuer and Capozzoli, JJ.